Citation Nr: 0603454	
Decision Date: 02/07/06    Archive Date: 02/15/06

DOCKET NO.  02-05 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a head injury.

2.  Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1974 to 
December 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 RO rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which denied the veteran's application to 
reopen his claim for service connection for residuals of a 
head injury and his claim for service connection for 
schizophrenia.  In December 2003 the Board REMANDED the case 
for additional development, to include obtaining the 
veteran's service hygiene medical records, service personnel 
records and post-service medical records.  That development 
has been completed to the extent possible and the case has 
been returned to the Board.  

The veteran filed a timely substantive appeal and elected to 
have the case decided without a hearing.  

Although the RO determined that there was new and material 
evidence to reopen the veteran's claim (see August 2005 
Supplemental Statement of the Case), the Board itself must 
make a determination as to whether evidence is new and 
material before addressing the merits of a claim.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  


FINDINGS OF FACT

1.  All evidence necessary to decide the claims has been 
obtained; the RO has notified the appellant of the evidence 
needed to substantiate these claims and obtained all relevant 
evidence designated by the appellant.

2.  The veteran had less than 90 days of active duty from 
October 1974 to December 1974

3.  A July 1998 RO decision denied the veteran's claim for 
service connection for residuals of a head injury.  

4.  The evidence added to the record since the July 1998 RO 
decision is not duplicative or cumulative of previously 
considered evidence and, by itself or considered with 
previous evidence of record, it is significant enough that it 
must be considered in order to fairly decide the claim on 
appeal.   

5.  The service medical records are negative for any findings 
attributable to a head injury; the only post-service 
competent evidence of claimed residuals of a head injury is 
dated decades post-service; and the preponderance of the 
evidence is against a causal relationship between a current 
diagnosis of residuals of a head injury and service.  

6.  The service medical records are negative for any findings 
attributable to an acquired psychiatric disorder, to include 
schizophrenia; the only post-service competent evidence of 
schizophrenia is dated decades post-service; and the 
preponderance of the evidence is against a causal 
relationship between a current diagnosis of schizophrenia and 
service.  


CONCLUSIONS OF LAW

1.  The July 1998 RO decision denying the veteran's claim for 
service connection for residuals of a head injury, is final.  
38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1103 
(2005).

2.  Evidence received since the final July 1998 RO decision 
denying the veteran's claim for service connection for 
residuals of a head injury is new and material to the claim; 
accordingly, the claim is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2001).

3.  Claimed residuals of a head injury were not incurred in 
or aggravated by active military service.  38 U.S.C.A. §§ 
1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2005).

4.  Schizophrenia was not incurred in or aggravated by active 
military service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2005).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  Collectively, the December 2003 
remand, the RO rating decisions, the statement of the case 
and supplemental statements of the case, issued in connection 
with the appellant's appeal have notified him of the evidence 
considered, the pertinent laws and regulations and the 
reasons his claims were denied.  In addition, correspondence 
from the RO sent to the appellant, to include the April 2001 
and April 2004 letters, specifically notified him of the 
substance of the VCAA, including the type of evidence 
necessary to establish entitlement to the benefits sought and 
the relative burdens of the appellant and VA in producing or 
obtaining that evidence or information.  That is, the 
appellant was notified and aware of the evidence needed to 
substantiate his claims and the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), the correspondence from the RO, to include the 
April 2001 and April 2004 letters, satisfied the notice 
requirements by: (1) informing the appellant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) informing the appellant about the 
information and evidence the VA will seek to provide; (3) 
informing the appellant about the information and evidence 
the claimant was expected to provide; and (4) requesting the 
appellant to provide any evidence in the appellant's 
possession that pertains to the claim.  This "fourth element" 
of the notice requirement comes from the language of 38 
C.F.R. § 3.159(b)(1).  Although the April 2001 and April 2004 
letters did not explicitly request that he provide any 
evidence in his possession that pertained to his claims, he 
was informed that it was his responsibility to ensure that VA 
received any evidence not in the possession of the Federal 
government; this would necessarily include submitting any 
relevant evidence in his possession. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004), the U.S. Court of Appeals for Veterans' 
Claims (Court) held that a VCAA notice must be provided to a 
claimant before the initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on claim for VA benefits.  VCAA 
was provided prior to the issuance of the April 2001 RO 
decision that is the subject of this appeal. 

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO has made repeated attempts to obtain the 
veteran's service mental hygiene records.  Although the RO 
obtained most of the veteran's service medical records, the 
hygiene records could not be found.  Each inquiry proved to 
be unsuccessful.  Where, as here, part of the veteran's 
service medical records are presumed lost, through no fault 
of the appellant, the Board's obligation to explain its 
findings and conclusions, and to consider carefully the 
benefit of the doubt rule, is heightened.  See, e.g., O'Hare 
v. Derwinski, 1 Vet. App. 365 (1991).  This heightened duty 
includes the obligation to search for alternate medical 
records.  Moore v. Derwinski, 1 Vet. App. 401 (1991); Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992).  The Board finds 
that all efforts to obtain the service medical records have 
been made and have been fruitless, the documentation of 
responses to the searches has met the heightened standard for 
searches for evidence known to have been in the government's 
possession.  The RO has obtained all identified evidence to 
the extent possible.  

Additionally, as will be reflected in the analysis section of 
this decision, the VA examinations and medical opinions 
obtained by the RO, when viewed in conjunction with the lay 
and additional medical evidence associated with the claims 
file, is sufficient for a determination on the merits of the 
appellant's appeal.  See 38 C.F.R. § 5103A(d).  The relevant 
post-service medical evidence includes reports of VA 
examinations which were thorough in nature and included 
relevant findings regarding the veteran's claims.  Under 
these circumstances, there is no further duty to provide 
another examination or medical opinion.  Id.  The Board finds 
that all obtainable evidence necessary for an equitable 
disposition of the appeal has been obtained.

Based on the foregoing, the Board finds that, in the 
circumstances of the appellant's claim, any additional 
development or notification would serve no useful purpose. 
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his or her claim, the VCAA does not apply).  The Board finds 
that the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled to the extent possible with regard 
to his claims.  Thus, no additional assistance or 
notification to the appellant is required based on the facts 
of the instant case.  There has been no prejudice to the 
appellant that would warrant a remand, and his procedural 
rights have not been abridged.  Bernard v. Brown, 4 Vet. App. 
384 (1993).

Factual Background

The veteran is seeking service connection for schizophrenia 
and residuals of a head injury.  The claims folder contains a 
service entrance examination dated in September 1974, which 
reflects a normal psychiatric evaluation.  On his Report of 
Medical History the veteran denied any history of nervous 
trouble.  His Report of Physical Examination for discharge 
dated in November 1974 has a stamp which reads #42 See N. A. 
B. Board.  Number 42 is the number of the psychiatric 
evaluation.  The veteran was discharged from the service in 
December 1974 after a Recruit Evaluation Board found him 
inadaptable for Naval service.  The claims folder contains 
only a copy of the Aptitude Board Report Cover Sheet and 
recommendation for discharge.  The notation on the separation 
examination implies that a psychiatric evaluation was 
performed in conjunction with the veteran's evaluation board 
prior to his separation from service.  The service medical 
records are negative for any findings attributable to a head 
injury.

Service personnel records show that at enlistment the 
veteran's education level was listed as 9th grade, with a 
notation of attendance for one month of repeat of the ninth 
grade.  He was discharged after serving two months in service 
based on a finding of inadaptability necessary to achieve 
satisfactory progress and performance in recruit training due 
to limited educational background and ability.  A November 
1974 report from the Naval Training Center Aptitude Board 
recorded that he had been counseled concerning his 
deficiencies.  It was also noted that the condition causing 
unsuitability existed prior to service and was not aggravated 
therein.  

The veteran contends that during his time in service he was 
injured when he was hit on the head with an M-16 in 1973.  He 
claims that the injury to his head caused him to be 
hospitalized for several days.  In July 1998, the RO denied 
the veteran's claim for service connection for residuals of a 
head injury.  The RO found that the service medical records 
were negative for treatment of or for a diagnosis for a head 
injury while he was on active duty.  The veteran did not 
appeal this decision.  The evidence of record at the time 
consisted of the available service medical records.  In 
February 2000, he submitted an application to reopen a claim 
for service connection for residuals of a head injury, along 
with his claim for service connection for schizophrenia.  

Pursuant to the RO's request, the Service Department has 
reported that the veteran's service medical records were 
apparently incomplete and forwarded all available service 
medical records.  The RO has made at least two attempts to 
secure these records.  

Post-service VA medical records from 1997 to 2001 show 
multiple psychiatric diagnoses, to include chronic 
schizophrenia, paranoid schizophrenia, dysthymia and a mood 
disorder.  The veteran was also diagnosed with drug induced 
psychosis, alcohol and cocaine dependence and abuse.  A July 
1997 VA post-service medical report shows that he was 
hospitalized for alcohol intoxication.  In May 2001, a 
clinician indicated that the veteran's first psychiatric 
admission was in 1998 after his divorce.  It was also noted 
that his psychological stressors were severe due to substance 
abuse, poor compliance with medication, and follow-up 
appointment.  

A May 2001 post-service VA medical report shows that the 
veteran complained of headaches and gave a history of being 
hit on the head with an M16 while in the military and being 
unconscious for a few hours.  He also stated that he had been 
in a motor vehicle accident wherein he incurred head trauma.  
The date of this incident was not reported.

In May 2001 the veteran underwent a VA general medical 
examination.  He reported head trauma in service.  The report 
was negative for any findings relevant to residuals of a head 
injury.  He was also provided a VA psychiatric examination.  
The veteran informed the examiner that while on active duty 
he was hit on the head by someone with a gun, but he did not 
remember who it was.  He said that the incident happened in 
1993.  The veteran stated that as a result of his injury he 
had been hospitalized for three days.  The injury allegedly 
affected his memory negatively.  The veteran also gave a 
history of over 30 prior psychiatric hospitalizations.  He 
reported constant auditory hallucination and suicidal 
behavior.  He related that he had been diagnosed with 
schizophrenia and was taking medication.  The examiner 
diagnosed chronic schizophrenia and social isolation.  He 
assigned a Global Assessment Functioning score of 40.  

Entitlement to Service Connection for Residuals of a Head 
Injury

New and Material Evidence

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a two-part 
analysis.  First, the Board must determine whether the 
evidence presented or secured since the prior final 
disallowance of the claim is "new and material." Second, if 
the Board determines that the evidence is "new and material," 
it must reopen the claim and evaluate the merits of the claim 
in view of all the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

Pursuant to 38 U.S.C.A. § 5108 (West 2002), the Board must 
reopen a previously and finally disallowed claim when "new 
and material" evidence is presented or secured with respect 
to that claim.  See 38 U.S.C.A. § 7105(c) (West 2002) and 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  The 
provisions of 38 C.F.R. § 3.156 were changed for claims filed 
on or after August 29, 2001.  38 C.F.R. § 3.156 (2005).  The 
appellant submitted his current application to reopen his 
claim before August 29, 2001.  Consequently, the former 
version of § 3.156 applies.  38 C.F.R. § 3.156(a) (2001) 
provides as follows:   
 
New and material evidence means evidence not 
previously submitted to agency decisionmakers which 
bears directly and substantially upon the specific 
matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to 
fairly decide the claim.  

New evidence means more than evidence which has not been 
previously physically of record.  To be "new" additional 
evidence must be more than merely cumulative. Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  For the purposes of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992). 
 
If new and material evidence has been received with respect 
to a claim that has become final, then the claim is reopened 
and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156. 

Analysis

As noted above, pursuant to 38 U.S.C.A. § 5108 (West 2002), 
the Board must reopen a previously and finally disallowed 
claim when "new and material" evidence is presented or 
secured with respect to that claim.  See 38 U.S.C.A. 
§ 7105(c) (West 2002) and Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998).  

The Board notes that the veteran's claim for service 
connection was previously denied because there was no 
competent medical or lay evidence that showed that the 
veteran suffered a head injury or residuals thereof in 
service.  There was neither a current diagnosis or treatment 
for residuals of a head injury, nor a nexus opinion linking 
any related diagnosis to service.  Since the initial denial 
of this claim on the merits the application to reopen the 
claim has been denied due to the veteran's failure to submit 
new and material evidence that would support the claim.  

Evidence received since the July 1998 RO decision consists of 
the service personnel records and post-service VA medical 
records dated from 1997 to 2001.  This evidence is new as it 
was not before the RO when the July 1998 decision was issued.  
The additional medical evidence relating to complaints 
attributed to an in-service head injury, to include headaches 
and memory impairment, is not cumulative of previously 
considered evidence.  While the record continues to be devoid 
of a current diagnosis or treatment related to residuals of a 
head injury and mostly consist of the veteran's own 
statements regarding a head injury in service, the evidence 
is material to the questions that remain: whether the veteran 
has a current diagnosis for residuals of a head injury and 
whether such a condition was incurred in service.    

In considering the merits of the veteran's claim, the Board 
notes that the service medical records show no head injury 
and there is no competent evidence of a link between a 
current diagnosis of residuals of a head injury and service.  

As the preponderance of the evidence is against the 
application to reopen the veteran's claim for service 
connection for residuals of a head injury, the benefit of the 
doubt doctrine is not for application.  38 U.S.C.A. 
§ 5107(b); see also, e.g., Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

Entitlement to Service Connection for Schizophrenia

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  With chronic disease 
shown as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  The United States Court of 
Appeals for the Federal Circuit has determined that a 
significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim.  See generally Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence 
of a nexus between the present disability and the 
symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A claimant is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence. See 38 C.F.R. § 3.102.  When a claimant 
seeks benefits and the evidence is in relative equipoise, the 
claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).


Analysis

The veteran's service medical records are negative for any 
findings attributable to schizophrenia.  Although the RO 
attempted to obtain additional service mental hygiene records 
pursuant to the December 2003 Board remand, the RO's attempts 
were unsuccessful.  The earliest post-service medical 
evidence that shows that he was evaluated or treated for 
psychiatric symptoms is dated in 1998.  The first diagnosis 
for a psychiatric disorder appears in a medical report dated 
in September 1998, when he was diagnosed with having a 
history of chronic paranoid schizophrenia.  Post-service VA 
medical records from 1997 to 2001 show multiple psychiatric 
diagnoses,  to include schizophrenia, paranoid schizophrenia, 
dysthymia and a mood disorder.  However none of the 
clinicians who have treated the veteran link any of his 
psychiatric disorders to service.  In fact, in May 2001, it 
was noted that the his psychological stressors were severe 
due to substance abuse, poor compliance with medication, and 
follow-up appointment.  With respect to negative evidence, 
the Court of Appeals for Veterans Claims held that the fact 
that there was no record of any complaint involving the 
veteran's condition for many years could be decisive.  See 
Maxon v. West, 12 Vet. App. 453, 459 (1999). 

The Board recognizes the veteran's contentions regarding the 
etiology of his schizophrenia.  However, as a layperson, he 
is not competent to provide an opinion requiring medical 
knowledge, such as a question of diagnosis or etiology of  
schizophrenia.  See Espiritu, supra.  These bare contentions 
in this regard are no more than unsupported conjecture, and 
have no probative value.  Id.    

In sum, the available service medical records are negative 
for any findings attributable to schizophrenia.  Although 
there is evidence that a psychiatric evaluation was performed 
in conjunction with the his evaluation board prior to his 
separation from service, service personnel records show that 
at the time he was enlisted he had a ninth grade education 
level and he was discharged after serving two months in 
service based on a finding of inadaptability necessary to 
achieve satisfactory progress and performance in recruit 
training due to limited educational background and ability.  
Additionally, the post-service medical records showing a 
diagnosis and treatment for schizophrenia are dated decades 
post-service.  The preponderance of the evidence is against a 
causal relationship between a current diagnosis of 
schizophrenia and service. 

For the reasons stated above, the Board finds that service 
connection for schizophrenia is not warranted.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in the 
instant case.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990);  Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).




ORDER

As new and material evidence has been received, the veteran's 
claim for service connection for residuals of a head injury 
is reopened.

Entitlement to service connection for residuals of a head 
injury is denied

Entitlement to service connection for schizophrenia is denied




____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


